Lupiano, J. (concurring).
I also concur in the conclusion by Justice Murphy that the evidence adduced at the hearing, and on the entire record, was insufficient to establish that the police had probable cause to arrest defendant. I further concur with Justice Birns’ observation that "On the present review of this record, under the totality of the circumstances herein considered by the trial court, and in view of the Court of Appeals previous holding herein,” it must be concluded "that it was indeed reasonable for the police, even absent probable cause or consent of defendant to be detained, to briefly detain him for questioning.” Moreover, study of the record herein, viewed under the totality of the circumstances, warrants the conclusion that Morales’ confrontation with the police was voluntarily undertaken by him. While not unmindful of the fact that the Court of Appeals in originally affirming Morales’ conviction stated that the record under review at that time "does not support a finding that defendant consented to his detention and questioning” (People v Morales, 22 NY2d 55, 58 [Chief Judge Fuld concurring in result solely on ground that said record established that Morales, inter alia, acquiesced in his being interrogated by the police at the police station]), the United States Supreme Court remanded the case for an evidentiary hearing at which "the State may be able to show that there was probable cause for an arrest or that Morales’ confrontation with the police was voluntarily undertaken by him or that the confessions were not the product of an illegal detention” (Morales v State of New York, 396 US 102, 105-106) (emphasis supplied). The issue as to such voluntary confrontation is related in some measure to the question of the legality of the detention. Relevant to this issue are the following: On October 12, 1964, the police informed defendant’s mother that they wanted to interrogate defendant. On October 13, 1964, she informed him that the police wanted to speak to him. According to her testimony, defendant responded that he would confront the police and she told him to come to her place of business for this purpose. She subsequently told the police that defendant was planning to come to her beauty parlor and they decided to meet him there. Aside from whether defendant consented to his detention, it is clear that he confronted the police voluntarily at his mother’s place of business with foreknowledge that they wanted to question him. This fact, not viewed in isolation but in the context of the surrounding circumstances, obtains on this record, telling significance. Rather than question defendant at his mother’s business establishment, the police apparently determined to conduct such interrogation at the precinct house, a not unreasonable decision. "Upon arrival at the 42nd *819Precinct at about 8:30 p.m. and prior to being questioned, defendant was informed of the subject matter of the investigation, his right to remain silent, his right to have a lawyer at any time, and advised that any answers he gave could be used against him. Shortly thereafter, defendant confessed that he killed Addie Brown when she resisted his attempts to rob her for money to buy narcotics. The substance of this confession was reduced to writing and signed by defendant at 9:05 p.m.” (People v Morales, supra, p 58). The fact that defendant confessed within 15 minutes after his arrival at the station house, coupled with his initial voluntary confrontation with the police whom he knew wanted to interrogate him, impinges upon the free will aspect as it relates to the interrogation. Under the circumstances herein, it lends inferential support to the conclusion that defendant’s conduct was voluntary to the extent necessary to warrant refusal to suppress his confession. It is of significance that "defendant was not innocent in the ways of the world, nor inexperienced in the workings of the law, at the time of his detention for questioning” (People v Morales, supra, p 59). "The deterrent purpose of the exclusionary rule necessarily assumes that the police have engaged in willful, or at the very least negligent, conduct which has deprived the defendant of some right” (Michigan v Tucker, 417 US 433, 447). As defendant voluntarily confronted the police, the underlying premise for the exclusionary rule does not obtain and the deterrence rationale of the rule may not serve to deprive the People of reliable and probative evidence. As defendant confronted the police with the expectation of being interrogated, the holding of such interrogation, of necessity, would constitute a form of expected detention. The mere fact that the interrogation proceeded immediately thereafter not at the mother’s place of business, but at the police precinct, may not in and of itself serve to invoke the exclusionary rule requiring suppression of defendant’s confession. At this point it is noted that the Supreme Court, Bronx County, after the postconviction hearing held pursuant to the mandate of the United States Supreme Court (Morales v New York, supra), determined that defendant willingly accompanied the police to the station house. Indeed, on the original appeal from conviction, the Court of Appeals similarly declared: "The record does not indicate that physical force was used in taking defendant to the 42nd Precinct. In fact, defendant testified that he was so loosely guarded when taken from the car to the station that he could have safely escaped but did not because he had no reason to do so. However, he was not free to leave at the time he was apprehended and would have been restrained had he attempted to flee” (People v Morales, supra, p 58). Obviously, under the alternative tripartite test laid down by the United States Supreme Court, even assuming that the confessions were the product of an illegal detention and that there was no probable cause for an arrest, the fact that defendant’s confrontation with the police was voluntary, would serve to render his confessions free from suppression. Accordingly, I conclude on this record and under all the circumstances herein that defendant’s confrontation with the police was voluntarily undertaken by him and also that the confessions were not the product of an illegal detention. I concur for affirmance for these reasons. Birns, J. (concurring). In voting with the majority to affirm the order below, I nonetheless agree with Judge Murphy that the evidence adduced at the hearing, and on the entire record, was insufficient to establish the police had probable cause to arrest defendant or that he consented to be detained. In fact, this appeared to be the view of the Court of Appeals when the case was first before it (People v Morales, 22 NY2d 55). However, the Court of Appeals in affirming the judgment of the court below declared that, even *820absent probable cause or consent to be detained (Morales, supra, p 58), "a suspect may be detained upon reasonable suspicion for a reasonable and brief period of time for questioning under carefully controlled conditions protecting his Fifth and Sixth Amendment rights.” Holding that the police were justified in detaining and questioning defendant, the Court of Appeals observed that "The scope of the authority to question is limited to those persons reasonably suspected of possessing knowledge of the crime under investigation in circumstances involving crimes presenting a high degree of public concern affecting the public safety.” (Morales, supra, pp 64-65.) Thus, relying upon a fusion of heterogeneous factors, the Court of Appeals sought to recognize the conduct of the police as lawful. (Cf. People v Rivera, 14 NY2d 441.) On appeal, the Supreme Court refused to "disturb the determination of the trial court, affirmed by the New York appellate courts, that Morales’ confessions were voluntarily given,” emphasizing that Morales’ trial took place prior to Miranda v Arizona (384 US 436), and "the totality of the circumstances surrounding the confessions shows that the confessions were voluntary, not coerced.” (Morales v New York, 396 US 102, 104.) Nevertheless, the Supreme Court, finding that the record did not "squarely and necessarily presents] the issue and fully illuminate[s] the factual context in which the question arises” concerning "the legality of custodial questioning on less than probable cause for a full-fledged arrest,” chose not to grapple with the question at that time (Morales v New York, supra, pp 105-106) but instead remanded the case for an evidentiary hearing at which "the State may be able to show that there was probable cause for an arrest or that Morales’ confrontation with the police was voluntarily undertaken by him or that the confessions were not the product of illegal detention.” It should be noted that, at the evidentiary hearing on remand, the trial court in addition to finding probable cause for defendant’s detention and consent on his part to be detained (with both of which findings on the record before us I disagree), determined that "the detention of the defendant was not illegal” and that "the actions of the police in temporarily detaining the defendant for questioning, even assuming that they lacked probable cause for an arrest, was an appropriate and reasonable exercise of the police power justified by the seriousness of the crime and the manifest public interest in solving it.” On the present review of this record, under the totality of the circumstances herein considered by the trial court, and in view of the Court of Appeals previous holding herein, I am constrained to conclude that it was indeed reasonable for the police, even absent probable cause or consent of defendant to be detained, to briefly detain him for questioning. The record also demonstrates, as the Court of Appeals had concluded by affirming the conviction in its previous review of the case (Morales, supra), that defendant’s rights under the Fifth and Sixth Amendments in terms of the existence of the law prior to Miranda (supra) were not violated. The cases cited in the dissent (Brown v Illinois, 422 US 590; People v Martinez, 37 NY2d 662) are not within the framework of the inquiry delineated by the Supreme Court in the instant case. The remaining issue for this court’s present consideration, upon rejection of the findings of probable cause or consent to detention, is whether the temporary detention of defendant for questioning on less than probable cause for a full-fledged arrest was legal. The Court of Appeals held that, under the circumstances of this case, the brief detention of defendant did not amount to an arrest (Morales, supra, p 59). In the cases cited in the dissent the following issues are present: Where an arrest is illegal (Brown, supra, p —; p 4938) were statements thereafter obtained nevertheless *821admissible? Where a stop is illegal and taints an arrest (Martinez, supra, p 670), were statements and physical evidence thereafter obtained admissible? Neither of these issues is the issue before us now, and therefore the cases cited are inapposite. Accordingly, I concur for affirmance based on the reasons set forth above.